Citation Nr: 1404410	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-25 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease status post patellar tendon repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran declined a hearing before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's left knee degenerative joint disease status post patellar tendon repair either began during or was otherwise caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for left knee degenerative joint disease status post patellar tendon repair have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The Veteran asserts entitlement to service connection for left knee degenerative joint disease status post patellar tendon repair.  Degenerative joint disease (arthritis) is listed as a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claim.

The Veteran has asserted that he originally injured his left knee in 1985, when he had a bad parachute landing.  The Veteran contends that he reported to sick call to complain of symptoms of that knee injury while in service.

Service treatment records (STRs) reflect that the Veteran did complain of a knee injury in 1985 as the result of a parachute jump, however, the records indicate that the injury was to the Veteran's right knee.  See November 1985 Chronological Record of Medical Care ("21 y/o [male] c/o (R) Knee parachute jumping"); see also January 1986 Health Questionnaire for Dental Treatment ("85 - knee injury").  These records do not indicate that the injury was diagnosed or that the Veteran received any treatment for any left knee injury or disease.  The STRs contain no other indications of any complaints of left knee pain or injuries for the remainder of the Veteran's active duty service.  Moreover, while the Veteran has alleged continued left knee pain during and after service, the record contains no indication that the Veteran sought any medical treatment for or received any diagnosis of a left knee condition until 1996.  In 1996, the Veteran suffered an acute left knee injury, specifically a patellar tendon tear, while playing basketball.  See September 2009 VA Examination Report (noting Veteran's report that he "reinjured the left knee in 1996, playing basketball, tearing tendon, which required open surgical repair").  The left knee was surgically repaired.  See May 1996 Operative Report (documenting surgical repair of the left knee including the use of wire to stabilize the patella and containing no indication of degenerative joint disease).  The Veteran alleges knee pain since that surgery.

The only available medical evidence subsequent to the 1996 surgery is the report on the September 2009 VA examination.  The VA examiner specifically noted:  "There is no evidence of chronicity of a left knee condition during military service or shortly post service."  September 2009 VA Examination Report.  The Board finds this to be an accurate summary of the documentary evidence and finds persuasive the VA examiner's opinion that the Veteran's current left knee disability is "less likely than not...a continuation of the left pain [sic] reported during military service."  Id.

In short, the Board finds the lack of documented in-service complaints of left knee pain and the lack of any documented post-service complaints of knee pain until an acute, traumatic injury to be probative evidence of a lack of continuity of symptomatology with respect to the Veteran's current left knee condition.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of delay in seeking medical treatment).  The VA examiner's opinion further supports a finding that the Veteran has not experienced a chronicity of symptomatology indicative of degenerative joint disease since service.  

For these reasons, the Board finds that the Veteran did not experience a chronicity of symptomatology relating to degenerative joint disease in the left knee since service.  The Veteran is not entitled to service connection for left knee degenerative joint disease status post patellar tendon repair pursuant to 38 C.F.R. § 3.303(b).

The Board must also determine whether the record supports granting direct service connection.  See 38 C.F.R. § 3.303(a), (d).  The first element of a direct service connection claim is a current disability.  That element is not in dispute and was confirmed during the September 2009 VA Examination.  Shedden, 381 F.3d at 1167.  With respect to an in-service injury, the STRs do not unambiguously document an injury to the Veteran's left knee during service, despite multiple visits for ankle injuries and right knee pain.  However, the STRs do document that the Veteran made parachute jumps during service and did experience at least one hard landing.  Therefore, the Board finds that the evidence is at least in equipoise on the issue of an in-service event or injury involving the left knee.  Gilbert, 1 Vet. App. 53-56.  The remaining element, then, is a causal nexus between the current disability and the in-service event or injury.  Shedden, 381 F.3d at 1167.

As an initial matter, the Board recognizes that the Veteran believes that his left knee degenerative joint disease status post patellar tendon repair is related to his active service, specifically hard landings while parachuting.  Though the Veteran is competent to report (1) symptoms observable to a layperson (i.e. knee pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology of a medically diagnosed condition nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his left knee degenerative joint disease status post patellar tendon repair, a condition that was first diagnosed by a medical professional subsequent to a traumatic injury that occurred many years after the alleged in-service event.  See, e.g., Jandreau, 492 F.3d at 1377.  The Board will turn, then, to the medical evidence of record.

The private medical evidence of record relating to the tendon tear in 1996 contains no opinion suggesting a connection between that injury and any in-service event or injury.  See May 1996 Operative Report (containing diagnosis and description of surgical repair).  Thus, the available private medical records are only relevant to the issue of the etiology of the Veteran's current knee condition to the extent they provide a factual basis for the medical opinions that are of record.

The Veteran was afforded a VA examination for the express purpose of addressing whether the Veteran's left knee degenerative joint disease status post patellar tendon repair is etiologically related to his active military service.  The examination was performed in September 2009.  In arriving at his opinion, the VA examiner reviewed the entire claims file, including the Veteran's medical records and STRs, as well as imaging studies of the Veteran's left knee.

With regard to etiology, the VA examiner concluded that the Veteran's current left knee degenerative joint disease was less likely than not (less than 50 percent probability) "a continuation of the left pain reported during military service."  September 2009 VA Examination Report.  The VA examiner opined that the Veteran's current left knee degenerative joint disease "is more likely residual of the 1996 post service left knee injury."  Id.   The VA examiner observed that the STRs do not document any treatment for a left knee condition in service and, as the Board has previously discussed, the May 1996 Operative Report documenting surgical repair of a torn patellar tendon is the earliest medical evidence of post-service left knee pain.  The Board finds that the VA examiner's opinion is supported by the factual record and is well-reasoned and, therefore, attributes probative weight to that September 2009 opinion.

There is no other evidence of record relating to the etiology of the Veteran's current left knee degenerative joint disease.

The Board concludes, therefore, that the most probative and convincing evidence of record regarding the etiology of the Veteran's left knee degenerative joint disease status post patellar tendon repair is the negative September 2009 opinion of the VA examiner.  Accordingly, the Board concludes that the evidence is not in equipoise on the claim of entitlement to service connection for left knee degenerative joint disease status post patellar tendon repair and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107  (West 2002).

The Veteran's claim of entitlement to service connection for left knee degenerative joint disease status post patellar tendon repair is denied.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in April 2009 prior to the initial adjudication of his claims in September 2009.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  

VA's duty to assist includes helping the claimant procure service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and private treatment records with the claims file.  The Veteran has not identified any other treatment records.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.         

VA also satisfied its duty to obtain a medical examination.  In September 2009, the VA provided the Veteran with an examination to address whether the Veteran's left knee degenerative joint disease status post patellar tendon repair is related to his active service.  The examination and subsequent report is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology and possible causal nexus between the Veteran's left knee degenerative joint disease status post patellar tendon repair and his active duty service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, VA has no obligation to obtain further medical examinations or opinions in connection with the claim of entitlement to service connection for left knee degenerative joint disease status post patellar tendon repair.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for left knee degenerative joint disease status post patellar tendon repair is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


